DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 16 have been cancelled. Claims 17 – 19, 26, 30, and 38 have been amended. Claims 20 – 25, 27 – 29, 31 – 37, and 39 – 40 are as previously presented. Claims 41 – 43 remain withdrawn. Therefore, claims 17 – 40 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 5/27/2022 has been entered. Applicant’s amendment overcomes the drawing objection, the claim objections, and the 112(b) rejection of claim 19.

Claim Interpretation
Claims 17 and 29 recite the term “linear shapes.” Examiner is interpreting the term “linear shapes” as described in Applicant’s specification. Applicant’s specification states, “[a] linear shape is preferably regarded here as a set of points that forms a straight or curved line” [page 16, lines 34-35], and “[t]he linear shapes may preferably have the form of arcs, in particular circular arcs, or of straight lines” [page 17, lines 4-5].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, “the laser beam.” There is insufficient antecedent basis for this limitation in the claim. Claim 17 also recites, “introducing laser radiation from the laser.” The claimed language suggests that the “laser beam” and the “laser radiation” are different elements, given the use of these two different terms. However, it appears that the “laser beam” and the “laser radiation” may be intended to be the same element. Similarly, claim 30 recites, “the laser beam,” and is rejected for the same reason.
Claims 17 and 29 recite, “wherein the solid body cracks subcritically in a region of each respective modification to form subcritical cracks.” It is unclear what is meant by “cracks subcritically,” and what is considered a “subcritical crack.” Specifically, it is unclear whether “cracks subcritically” means that the crack only propagates for a certain distance or amount of time, or whether “cracks subcritically” means that a portion of the solid body is not separated from the solid body due to the presence of the crack (stated conversely, would a ‘critical crack’ be a crack that results in a portion of the solid body being separated from the solid body?). The Examiner acknowledges the Applicant’s remarks regarding this limitation (page 13 of Remarks filed 5/27/2022), reproduced below.

    PNG
    media_image1.png
    395
    643
    media_image1.png
    Greyscale

However, while Applicant has emphasized specific terms from the specification (“cracking subcritically in the region of the respective modification”), the meaning of the limitation “cracks subcritically” remains unclear. Similarly, it is unclear what is considered a “subcritical crack.” Examiner acknowledges that Applicant’s specification indicates that subcritical cracks are located in the region of a respective modification. However, it is unclear what would be considered a “subcritical crack.” For example, is a subcritical crack a crack that propagates for only a certain distance, and if so, what is that distance? Or, is a subcritical crack a crack that propagates for only a certain amount of time, and if so, what is that amount of time? Or, can a crack be considered a subcritical crack as long as it does not result in a portion of the solid body being separated from the solid body, regardless of the distance or amount of time for which the crack propagates?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 – 19, 21, 23, 28 – 31, 33, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2016/0354862) in view of Wang et al. (US 2018/0108568).
Regarding claim 17, Hirata discloses a method for producing modifications in an interior of a solid body, the method comprising: 
providing a laser ([Abstract], Fig. 2); and 
introducing laser radiation from the laser into the interior of the solid body via a first surface of the solid body (“setting the focal point of a laser beam inside the ingot at a predetermined depth from the ingot's upper surface” [Abstract]; Fig. 2), the laser radiation producing modifications at predetermined locations on a production plane in the interior of the solid body (Fig. 9 shows “focused spots 31” [0051], wherein a plurality of focused spots 31 are introduced into the interior of the solid body / ingot 11 and which form modifications at predetermined locations to form linear shapes 23 (see Figs. 6, 7, and 9)), 
wherein the solid body forms a crystal structure (“A wafer producing method for producing a hexagonal single crystal wafer from a hexagonal single crystal ingot” [Abstract]), 
wherein a plurality of linear shapes is produced by the modifications (see Figs. 7 and 9, showing the plurality of linear shapes 23 produced by the laser energy applied at the plurality of focused spots 31), 
wherein the solid body cracks subcritically in a region of each respective modification to form subcritical cracks (Fig. 7 shows subcritical cracks 25; cracks 25 are indicated to be ‘subcritical’ because the formation of cracks 25 does not result in separation of a portion of the solid body from the solid body; rather, separation of a portion of the solid body is performed during a ‘wafer separating step’ [0056]-[0057], which is subsequent to the introduction of laser radiation), 
wherein the subcritical cracks have orthogonality to a direction of longitudinal extent of the respective linear shape (Fig. 7 shows wherein subcritical cracks 25 have orthogonality to the direction of longitudinal extent of the respective linear shape 23) and an average crack length of less than 150 µm (Hirata discloses that the average crack length depends upon the average power of the laser beam, and describes an example wherein the width W1 (shown in Fig. 6) of cracks 25 was “about 100 µm” when the average power was set to 2 W [0049]),
wherein the modifications that belong to the same linear shape and are successively produced are spaced at a distance from one another which is defined by: (d-x)/d<- 0.31, wherein d is the diameter of a focal point of the laser beam and x is the distance between adjacent focal points of the laser beam, (Fig. 10 shows overlap rate [%] as the abscissa, wherein the overlap rate is 100*(d-x)/d [0051]; the three points at the left of Fig. 10 show overlap rates that satisfy (d-x)/d<- 0.31; Fig. 8 shows wherein d is the diameter of a focal point of the laser beam and x is the distance between adjacent focal points of the laser beam),
wherein x>d (Figs. 8 and 9 show examples of x, d, and overlap rate OL; “In the case that the adjacent focused spots 31 are not overlapped, the overlap rate OL becomes a negative value” [0051]; this, along with Figs. 8 and 9, indicate that the three points at the left of Fig. 10 satisfy x>d).

While Hirata discloses wherein the solid body has a second surface that is at least substantially parallel to the first surface (see Figs. 3B and 6, showing second surface 11b parallel to first surface 11a), Hirata does not expressly disclose wherein the second surface is parallel to the first surface.
Wang is directed toward a method for producing modifications in an interior of a wafer [Abstract]. Wang discloses producing modifications in a wafer, wherein the wafer has a second surface that is parallel to a first surface (“the separating surface is flat, and the separating surface is parallel to opposite sides of the wafer” [claim 4]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second surface is parallel to the first surface. This is merely the simple substitution of one known element (a wafer that includes a second surface parallel to a first surface, as expressly disclosed by Wang) for another (a wafer that includes a second surface that is at least substantially parallel to a first surface, as disclosed by Hirata), wherein modifications are produced by a laser beam in the interior of the wafer in both Wang and Hirata, in order to separate the wafer.

Regarding claim 18, Hirata discloses wherein the laser radiation has a defined polarization (“a laser beam of linearly polarized light” [0029]), wherein the direction of polarization of the laser radiation is oriented at a defined angle or in a defined angle range with respect to a crystal axis of the solid body (Figs. 3A and 3B show angle α between line 17 (which is normal to the upper surface 11a [0031]) and c-axis 19; paragraphs [0031]-[0035], and [0035] in particular, describe that the laser radiation (which is described as linearly polarized in [0029]), is oriented at defined angle α).

Regarding claim 19, Hirata discloses wherein the direction of longitudinal extent is aligned at a defined angle or in a defined angle range with respect to an intersecting line obtained at an intersection between the production plane and a crystal lattice plane of the solid body (see paragraphs [0031]-[0035]; [0035] describes that the cracks 25 that propagate from a linear shape 23 extend along the c-plane 21).

Regarding claim 21, Hirata discloses wherein producing the modifications comprises: producing a first part of the modifications in the solid body during a first relative movement of the solid body with respect to an optics of the laser; and producing a second part of the modifications in the solid body during a second relative movement of the solid body with respect to the optics of the laser (see Figs. 6, 7, and 9; the focal point is moved relative to the solid body / ingot 11 in the X direction (forming a first set of modifications to form an element 23), then an “indexing step” is performed such that the focal point is moved / indexed by a distance in the Y direction to then form a second set of modifications to form another element 23 [0009], [0010], [0037], [0038]).

Regarding claim 23, Hirata discloses wherein the laser radiation is linearly polarized, elliptically polarized or circularly polarized (“a laser beam of linearly polarized light” [0029]).

Regarding claim 28, Hirata / Wang discloses a method for producing at least one solid body layer, the method comprising: carrying out the method of claim 17 (please see the rejection of claim 17 above). Hirata further discloses introducing an external force into the solid body, the force producing stresses in the solid body and/or producing an internal force in the solid body, wherein the external force and/or the internal force cause crack propagation along subcritical cracks and formation of a detachment region (see Figs. 11A and 11B and [0056]-[0057]; ingot 11 is separated where elements 23 and 25 (shown in Figs. 6 and 7) are formed [0057]).

Regarding claim 29, Hirata discloses a method for producing modifications in an interior of a solid body, the method comprising: 
providing a laser ([Abstract], Fig. 2); and 
introducing laser radiation from the laser into the interior of the solid body via a first surface of the solid body (“setting the focal point of a laser beam inside the ingot at a predetermined depth from the ingot's upper surface” [Abstract]; Fig. 2), the laser radiation producing modifications at predetermined locations on a production plane in the interior of the solid body (Fig. 9 shows “focused spots 31” [0051], wherein a plurality of focused spots 31 are introduced into the interior of the solid body / ingot 11 and which form modifications at predetermined locations to form linear shapes 23 (see Figs. 6, 7, and 9)), 
wherein the solid body forms a crystal structure (“A wafer producing method for producing a hexagonal single crystal wafer from a hexagonal single crystal ingot” [Abstract]), 
wherein a plurality of linear shapes is produced by the modifications (see Figs. 7 and 9, showing the plurality of linear shapes 23 produced by the laser energy applied at the plurality of focused spots 31), 
wherein the solid body cracks subcritically in a region of each respective modification to form subcritical cracks (Fig. 7 shows subcritical cracks 25; cracks 25 are indicated to be ‘subcritical’ because the formation of cracks 25 does not result in separation of a portion of the solid body from the solid body; rather, separation of a portion of the solid body is performed during a ‘wafer separating step’ [0056]-[0057], which is subsequent to the introduction of laser radiation), 
wherein the subcritical cracks have orthogonality to a direction of longitudinal extent of the respective linear shape (Fig. 7 shows wherein subcritical cracks 25 have orthogonality to the direction of longitudinal extent of the respective linear shape 23) and an average crack length of less than 150 µm (Hirata discloses that the average crack length depends upon the average power of the laser beam, and describes an example wherein the width W1 (shown in Fig. 6) of cracks 25 was “about 100 µm” when the average power was set to 2 W [0049]), 
wherein the laser radiation is of a defined polarization (“a laser beam of linearly polarized light” [0029]), 
wherein a direction of the defined polarization of the laser radiation is oriented at a defined angle or in a defined angle range with respect to a crystal axis of the solid body (Figs. 3A and 3B show angle α between line 17 (which is normal to the upper surface 11a [0031]) and c-axis 19; paragraphs [0031]-[0035], and [0035] in particular, describe that the laser radiation (which is described as linearly polarized in [0029]), is oriented at defined angle α), or the direction of longitudinal extent is aligned at a defined angle or in a defined angle range with respect to an intersecting line obtained at an intersection between the production plane and a crystal lattice plane of the solid body (see paragraphs [0031]-[0035]; [0035] describes that the cracks 25 that propagate from a linear shape 23 extend along the c-plane 21).

While Hirata discloses wherein the solid body has a second surface that is at least substantially parallel to the first surface (see Figs. 3B and 6, showing second surface 11b parallel to first surface 11a), Hirata does not expressly disclose wherein the second surface is parallel to the first surface.
Wang is directed toward a method for producing modifications in an interior of a wafer [Abstract]. Wang discloses producing modifications in a wafer, wherein the wafer has a second surface that is parallel to a first surface (“the separating surface is flat, and the separating surface is parallel to opposite sides of the wafer” [claim 4]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second surface is parallel to the first surface. This is merely the simple substitution of one known element (a wafer that includes a second surface parallel to a first surface, as expressly disclosed by Wang) for another (a wafer that includes a second surface that is at least substantially parallel to a first surface, as disclosed by Hirata), wherein modifications are produced by a laser beam in the interior of the wafer in both Wang and Hirata, in order to separate the wafer.

Regarding claim 30, Hirata discloses wherein the modifications that belong to the same linear shape are successively produced at a distance from one another which is defined by the function: (d-x)/d<0, wherein d is the diameter of a focal point of the laser beam and x is the distance between adjacent focal points of the laser beam (Fig. 10 shows overlap rate [%] as the abscissa, wherein the overlap rate is 100*(d-x)/d [0051]; the four points at the left of Fig. 10 show overlap rates that satisfy (d-x)/d<0; Fig. 8 shows wherein d is the diameter of a focal point of the laser beam and x is the distance between adjacent focal points of the laser beam), and wherein x>d (Figs. 8 and 9 show examples of x, d, and overlap rate OL; “In the case that the adjacent focused spots 31 are not overlapped, the overlap rate OL becomes a negative value” [0051]; this, along with Figs. 8 and 9, indicate that the four points at the left of Fig. 10 satisfy x>d).

Regarding claim 31, Hirata discloses wherein the successively produced modifications that belong to the same linear shape are separated from one another by unmodified material of the solid body (the four points at the left of Fig. 10 show an overlap rate OL that is negative; “In the case that the adjacent focused spots 31 are not overlapped, the overlap rate OL becomes a negative value” [0051]; see also Fig. 8 which demonstrates a positive overlap rate OL; therefore, when OL is negative, the adjacent focused spots 31 do not overlap, and thus are separated from one another by unmodified material of the solid body).

Regarding claim 33, Hirata discloses wherein producing the modifications comprises: producing a first part of the modifications in the solid body during a first relative movement of the solid body with respect to an optics of the laser; and producing a second part of the modifications in the solid body during a second relative movement of the solid body with respect to the optics of the laser (see Figs. 6, 7, and 9; the focal point is moved relative to the solid body / ingot 11 in the X direction (forming a first set of modifications to form an element 23), then an “indexing step” is performed such that the focal point is moved / indexed by a distance in the Y direction to then form a second set of modifications to form another element 23 [0009], [0010], [0037], [0038]).

Regarding claim 35, Hirata discloses wherein the laser radiation is linearly polarized, elliptically polarized or circularly polarized (“a laser beam of linearly polarized light” [0029]).

Regarding claim 40, Hirata / Wang discloses a method for producing at least one solid body layer, the method comprising: carrying out the method of claim 29 (please see the rejection of claim 29 above). Hirata further discloses introducing an external force into the solid body, the force producing stresses in the solid body and/or producing an internal force in the solid body, wherein the external force and/or the internal force cause crack propagation along subcritical cracks and formation of a detachment region (see Figs. 11A and 11B and [0056]-[0057]; ingot 11 is separated where elements 23 and 25 (shown in Figs. 6 and 7) are formed [0057]).

Claims 20, 22, 25, 32, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata / Wang in view of Rieske et al. (WO 2016/083610).
Regarding claims 20 and 32, Hirata does not expressly disclose wherein the distance between two directly adjacent linear shapes in each case is less than 50 µm.
Rieske is directed toward a method of creating a detachment zone in a solid using laser radiation [Abstract]. Rieske discloses producing a plurality of adjacent linear shapes (linear shapes formed by elements 9; see Figs. 1 and 5e), wherein the distance between two directly adjacent linear shapes in each case is less than 50 µm (“the individual lines of the first block (91) are generated less than 20 µm ... spaced apart from each other” [claim 8]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the distance between two directly adjacent linear shapes in each case is less than 50 µm. Hirata discloses that the distance between two directly adjacent linear shapes, which Hirata refers to as W2, is set in a range corresponding to the width of the cracks 25 which propagate from the linear shapes (see Fig. 6 and [0038]). Hirata further disclose that the width of the cracks 25 depends on the average laser power [0049]. Therefore, one of ordinary skill in the art would choose an appropriate distance between two directly adjacent linear shapes, based on the applied average laser power and resulting crack width, in order to effectively produce cracks that are sufficiently spaced to ultimately separate a portion of the solid body as desired.

Regarding claims 22 and 34, Hirata discloses wherein the first relative movement corresponds to a linear movement in a first direction and the second relative movement corresponds to a linear movement in a second direction, wherein the first direction and the second direction are oriented parallel to one another (see Figs. 6, 7, and 9; the locations of the plurality of linear shapes 23 indicate linear movement in a first direction (to make one of the linear shapes 23) and linear movement in a second direction (to make another of the linear shapes 23), wherein the first direction and the second direction are oriented parallel to one another as shown in Figs. 6, 7, and 9).
Hirata does not expressly disclose changing at least one setting of one laser parameter during the first relative movement compared to the second relative movement.
Rieske discloses changing at least one setting of one laser parameter during a first relative movement compared to a second relative movement (claim 12 discloses translating a solid body relative to laser radiation, wherein according to the translational movement in the XY direction, modifications with different energy input are generated, depending on at least the energy density of the laser radiation).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include changing at least one setting of one laser parameter during the first relative movement compared to the second relative movement. This allows for producing modifications with desired patterns, to ultimately separate a portion of the solid body as desired.

Regarding claims 25 and 37, Hirata discloses wherein the solid body comprises crystal lattice planes that are inclined with respect to the first surface (see Figs. 3A and 3B, showing crystal lattice plane / c-plane 21 inclined with respect to first surface 11a), wherein the first surface (element 11a) of the solid body forms one boundary in the longitudinal direction of the solid body, wherein a crystal lattice plane normal is inclined in a first direction with respect to a major-surface normal (see Figs. 3A and 3B, showing crystal lattice plane normal 19 inclined with respect to major-surface normal 17), wherein crystal lattice planes of the solid body are aligned in an inclined manner with respect to the production plane (see Figs. 3A and 3B; crystal lattice plane / c-plane 21 is aligned in an inclined manner with respect to the production plane, wherein the production plane is parallel to first surface 11a).
Hirata does not expressly disclose wherein the linear shapes are aligned in an inclined manner with respect to an intersecting line obtained at the intersection between the production plane and the corresponding crystal lattice plane.
Rieske discloses wherein a line of modifications can be produced in more than two or more directions, in the length or width or height direction [page 30, last paragraph, which continues on to page 31].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the linear shapes are aligned in an inclined manner with respect to an intersecting line obtained at the intersection between the production plane and the corresponding crystal lattice plane. This allows for producing linear shapes at the desired locations within the solid body, to ultimately separate a portion of the solid body as desired.
Claims 24 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata / Wang in view of Tanigawa (US 2016/0052090).
Regarding claims 24 and 36, Hirata does not expressly disclose arranging a diffractive optical element (DOE) in a path of the laser radiation, the DOE dividing up the laser radiation over a plurality of light paths to produce a plurality of focuses in the solid body.
Tanigawa is directed toward a method of forming cracks in the interior of an object using laser energy [Abstract]. Tanigawa discloses arranging a diffractive optical element (DOE) in a path of laser radiation, the DOE dividing up the laser radiation over a plurality of light paths to produce a plurality of focuses in a solid body (“the laser beam can be branched into plural beams or rays with the use of Diffractive Optical Element (DOE), and the branched plural laser beams can be delivered to or irradiated at the processing object 16 at the same time” [0190]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include arranging a diffractive optical element (DOE) in a path of the laser radiation, the DOE dividing up the laser radiation over a plurality of light paths to produce a plurality of focuses in the solid body. This allows for producing a plurality of focuses in the solid body at the same time, resulting in increased process efficiency.

Claims 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata / Wang in view of Hirata (US 2017/0151627), hereinafter Hirata ‘627, and Rieske et al. (WO 2016/083610).
Regarding claims 26 and 38, Hirata does not expressly disclose wherein an amount of material of the solid body is altered, while forming a linear shape, such that ends of individual crystal lattice planes of the solid body are exposed by separation of solid body layers, and wherein the material alterations produce elevation or depression patterns for which a plurality of linear material alteration regions is produced.
Hirata ‘627 is directed toward a method of producing a wafer using a laser beam [Abstract]. Hirata ‘627 discloses forming linear shapes and altering an amount of material in a solid body (see Figs. 6 and 7A, linear shapes 19; [0044]). Hirata ‘627 further discloses utilizing a wedge member 13 to support a solid body 11 such that the solid body 11 is supported at an angle alpha as shown in Fig. 4B, wherein alpha corresponds to the angle of the c-plane with respect to the surface of solid body 11 [0040], [0041]; then, laser energy is applied to the solid body as shown in Fig. 6 [0044], which results in the end of an individual crystal lattice plane of the solid body being exposed by separation of solid body layer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an amount of material of the solid body is altered, while forming a linear shape, such that ends of individual crystal lattice planes of the solid body are exposed by separation of solid body layers. This allows for producing linear shapes at the desired locations within the solid body, to ultimately separate a portion of the solid body as desired.
Hirata ‘627 does not expressly disclose wherein the material alterations produce elevation or depression patterns for which a plurality of linear material alteration regions is produced.
Rieske discloses wherein material alterations produce elevation or depression patterns for which a plurality of linear material alteration regions is produced (see Fig. 16a, which shows modifications 9; the change in height of modification 9 with respect to the horizontal direction indicates an elevation and depression pattern).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the material alterations produce elevation or depression patterns for which a plurality of linear material alteration regions is produced. This allows for producing a desired shape / pattern in the laser-altered regions. The courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.

Claims 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata / Wang in view of Yonehara et al. (US 2014/0038392).
Regarding claims 27 and 39, Hirata discloses moving the solid body in relation to the laser (“applying the laser beam to the first surface as relatively moving the focal point and the ingot” [0009]).
Hirata does not expressly disclose wherein the laser is set continuously, in dependence on at least one parameter, for defined focusing of the laser radiation and/or for adapting the laser energy, wherein one parameter of the at least one parameter is a degree of doping of the solid body at a predetermined location or in a predetermined region.
Yonehara is directed toward methods for the split and separation of a layer of desired thickness of crystalline semiconductor material using laser irradiation [Abstract]. Yonehara discloses that “[l]aser beam transmittance is a strong function of thickness of the wafer as well as doping concentration,” and “internal transmittance [is] ... reduced to below 30% for heavily doped p+ silicon” [0107]. Yonehara further discloses utilizing a particular wavelength and type of laser (“for example, a 1064 nm wavelength Nd:YAG laser” for “lightly doped silicon” [0107], indicating that laser parameters are chosen depending on the amount of doping of the silicon.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the laser is set continuously, in dependence on at least one parameter, for defined focusing of the laser radiation and/or for adapting the laser energy, wherein one parameter of the at least one parameter is a degree of doping of the solid body at a predetermined location or in a predetermined region. This ensures that the laser is focused at the desired location within the solid body, which is recognized by Yonehara’s disclosure that laser beam transmittance is a function of doping concentration [0107].

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive.
On page 13, Applicant argues against the 112(b) rejection of claims 17 and 30. Examiner addressed this argument in section titled ‘Claim Rejections - 35 USC § 112’ above.
On pages 14 – 15, Applicant argues against the 103 rejection of claim 17. Applicant states the following:

    PNG
    media_image2.png
    213
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    392
    636
    media_image3.png
    Greyscale

Examiner acknowledges that Hirata discloses, “[a]ccordingly, the average power of the laser beam to be applied is preferably set in the range of 2 to 4.5 W. For example, the average power of the laser beam to be applied to the ingot 11 was set to 3.2 W in this preferred embodiment” [0050]. However, while Hirata discloses this as a preferred embodiment, it is noted that patents are relevant as prior art for all they contain. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” MPEP § 2123-I. As described in the rejection of claim 17, Hirata also discloses wherein “[i]n the case that the average power was set to 2 W, the width W1 of the cracks 25 was about 100 µm” [0049]. While this teaching in Hirata is not discussed as being a preferred embodiment, this reads on the claimed limitation of “an average crack length of less than 150 µm.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761